DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 4-6 are rejected under 35 U.S.C. 102(a)(1),(a)(2) as being anticipated by Kaushik et al. (US 5726805), hereinafter “Kaushik”.
Regarding claim 1, Kaushik discloses a light filter (abstract, Figs. 1, 2, 6, 8) comprising: 
a plurality of filter units having different resonance wavelengths (Figs. 1, ref 18; Fig.  8; col. 1, line 66-col. 2, line 3), 
wherein each of the plurality of filter units (col. 1, line 66-col. 2, line 3) comprises: 
a cavity layer configured to output light of constructive interference (col. 3, lines 55-63,  col. 8, lines 52-67); 
a first Bragg reflection layer provided on a first surface of the cavity layer (col. 8, lines 56-67; Fig. 6, ref 40); 
a second Bragg reflection layer provided on a second surface of the cavity layer opposite to the first surface (col. 8, lines 52-67; Fig. 6, ref 40); and 
a pattern reflection layer provided in the cavity layer and configured to cause guided mode resonance of light incident on the pattern reflection layer (ref 12), the pattern reflection layer comprising a plurality of reflection structures that are periodically arranged (ref 16, col. 5, lines 29-40).
Regarding claim 2, Kaushik discloses wherein the plurality of reflection structures are periodically arranged with a pitch less than a resonance wavelength of each of the plurality of filter units (col. 11, lines 1-17).
Regarding claim 4, Kaushik discloses wherein the plurality of reflection structures are arranged one-dimensionally or two-dimensionally (Fig. 6 shows grooves, i.e. 1D).
Regarding claim 5, Kaushik discloses wherein each of the first Bragg reflection layer and the second Bragg reflection layer respectively comprises a plurality of material layers having different refractive indexes that are alternately stacked (col. 8, line 56-col. 9, line 25).
Regarding claim 6, Kaushik discloses wherein the plurality of reflection structures are provided on a surface of the first Bragg reflection layer adjacent to the first surface of the cavity layer or a surface of the second Bragg reflection layer adjacent to the second surface of the cavity layer (as shown in Fig. 6).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Horie, Yu, et al. "Wide bandwidth and high resolution planar filter array based on DBR-metasurface-DBR structures." Optics express 24.11 (2016): 11677-11682, hereinafter “Horie”, and further in view of Magnusson et al. (US 5216680), hereinafter “Magnusson”.
Regarding claim 1, Horie teaches a light filter (abstract, Figs. 1, 2, 3, 8) comprising: 
a plurality of filter units having different resonance wavelengths (Figs. 1, 3a; Sec. 3.1), 
wherein each of the plurality of filter units (Figs. 2d, 3a) comprises: 
a cavity layer configured to output light of constructive interference (Sec. 2, paragraphs 1-2, Figs. 2d, 3a); 
a first Bragg reflection layer provided on a first surface of the cavity layer (Sec. 2, paragraphs 1-2, Figs. 2d, 3a); 
a second Bragg reflection layer provided on a second surface of the cavity layer opposite to the first surface (Sec. 2, paragraphs 1-2, Figs. 2d, 3a); and 
a pattern reflection layer provided in the cavity layer (Fig 2d, α-Si nano-posts (dielectric metasurface)), the pattern reflection layer comprising a plurality of reflection structures that are periodically arranged (Sec. 2, paragraphs 1-2).
Horie is silent regarding the pattern reflection layer configured to cause guided mode resonance of light incident on the pattern reflection layer.
However, Magnusson teaches an optical filter (abstract, Figs. 3) including the pattern reflection layer configured to cause guided mode resonance of light incident on the pattern reflection layer (col. 9, lines 9-50).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Horie with the teaching of Magnusson by including the pattern reflection layer configured to cause guided mode resonance of light incident on the pattern reflection layer in order to provide background information on different resonant grating structures using an alternative method with equal results, see, e.g. Collin “nanostructure arrays in free space”, pages 2-3, cited in IDS.
Regarding claim 2, Horie teaches wherein the plurality of reflection structures are periodically arranged with a pitch less than a resonance wavelength of each of the plurality of filter units (Sec. 2, paragraphs 1-2).
Regarding claim 4, Horie teaches wherein the plurality of reflection structures are arranged one-dimensionally or two-dimensionally (Fig. 2d shows 2D DBRs and nanoposts).
Regarding claim 7, Horie is silent regarding wherein the plurality of reflection structures are in contact with the first Bragg reflection layer and the second Bragg reflection layer.
However, Magnusson teaches wherein the plurality of reflection structures are in contact with the first Bragg reflection layer and the second Bragg reflection layer (Fig. 3G, refs 38 top and bottom in contact with ref 10).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Horie with the teaching of Magnusson by including wherein the plurality of reflection structures are in contact with the first Bragg reflection layer and the second Bragg reflection layer in order to design a single filter for multiple wavelengths.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kaushik as applied to claim 1 above, and further in view of Han et al. (US 2017/0059777), hereinafter “Han”.
Regarding claim 3, Kaushik is silent regarding wherein a resonance wavelength of each the plurality of filter units is determined by at least one of a pitch, a thickness, and a duty cycle of the plurality of reflection structures.
However, Han teaches an optical filter (abstract) including wherein a resonance wavelength of each the plurality of filter units is determined by at least one of a pitch, a thickness, and a duty cycle of the plurality of reflection structures (paragraph [0054]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Kaushik with the teaching of Han by including wherein a resonance wavelength of each the plurality of filter units is determined by at least one of a pitch, a thickness, and a duty cycle of the plurality of reflection structures according to the method of manufacturing of the device; for example, Han teaches that controlling duty cycle is easier to control then thickness.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC J BOLOGNA whose telephone number is (571)272-9282. The examiner can normally be reached Monday - Friday 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINIC J BOLOGNA/Primary Examiner, Art Unit 2877